Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Ortiz.

y.

Toa Alta Retreading, Inc. era dueña de un edificio de dos (2) plantas divido en varios locales independientes. En el primer nivel tenía y operaba una planta de recauchamiento y *836venta de gomas, y dos (2) establecimientos comerciales arrendados a Ramón Ríos Santana, a saber, una ferretería y cafetería llamados “Villa Toa”. En el segundo nivel, también alquilados, estaba ubicado el club nocturno de Efraín Ma-rrero, conocido como “Terraza Ball Room”, y una barbería de Agustín Marrero.
En la noche del 6 de enero de 1985, aproximadamente a las 12:00 P.M., se inició un incendio en su planta de recau-chamiento que rápidamente se propagó y destruyó todo el inmueble. La causa específica de la ignición se desconoce. Ninguno de los arrendatarios tuvo que ver con el origen del siniestro. En el Tribunal Superior, Sala de Bayamón, éstos demandaron a Albany Insurance Co. (Albany), aseguradora de Toa Alta Retreading, Inc., para recobrar las pérdidas su-fridas como consecuencia de la conflagración que arrasó sus establecimientos comerciales. Albany contestó, negó negli-gencia y responsabilidad.
Previo trámites de rigor, se ventiló la vista en su fondo. Los demandantes Marrero et al. ofrecieron el testimonio pe-ricial del ingeniero industrial Dr. Carlos V. Wheeler y some-tieron en evidencia su informe escrito contentivo de la valori-zación de los daños, varias fotografías y el Informe de Incen-dio del Servicio de Bomberos. El doctor Wheeler testificó que la instalación eléctrica de la planta de recauchamiento era de uso doméstico y que en este tipo de planta o de natu-raleza similar era indispensable que se proveyera una insta-lación eléctrica especial de propiedades ignífugas. Aquí, ni las cajas de los interruptores o tubos estaban sellados, a pesar de que en el local se laboraba con líquidos y gases altamente inflamables y explosivos. La demandada Albany objetó su testimonio, aceptando que se limitara al área cu-bierta en el informe y a que “‘las instalaciones eran normales *837y corrientes’”.(1) Concluida la prueba de los demandantes Marrero et al, Albany sometió el caso sin ninguna prueba.
El foro de origen declaró inicialmente con lugar la de-manda. Albany pidió la reconsideración y, conjuntamente, solicitó la eliminación de varias determinaciones de hecho.
El tribunal, a raíz de esa moción, mediante sentencia en-mendada se retractó y declaró sin lugar la demanda. Al ha-cerlo, descartó la conclusión del doctor Wheeler en torno a que la instalación y cablería de la planta era deficiente e ina-propiada. Se fundamentó en que el doctor Wheeler declaró a los únicos fines de establecer la cuantía de los daños ocasio-nados por el fuego —según contratado— y no como perito sobre las posibles causas del incendio. Sobre este extremo, en lo pertinente, consignó que su testimonio sólo estableció “que la planta de recauchamiento tenía una instalación eléc-trica ‘normal y corriente’. Dicha prueba no fue rebatida. El Dr. Wheeler no declaró sobre las causas del incendio”. Sen-tencia enmendada, pág. 2. Como consecuencia de ese enfo-que, el ilustrado foro de instancia dictaminó que los deman-dantes Marrero et al. fracasaron en probar que Toa Alta Retreading, Inc. —como dueña del edificio y de la planta de recauchamiento— “fue negligente al permitir condiciones de alto riesgo en su negocio . . . razón por la cual no podemos inferir la negligencia, máxime cuando el fuego se inició a media noche cuando no había nadie en el taller”. íd., pág. 6.
A solicitud de los demandantes Marrero et al. expedimos para revisar dicho dictamen bajo la doctrina de res ipsa lo-quitur. La tarea requiere repasar someramente varios prin-cipios elementales pertinentes.
*838Nuestro sistema de derecho es rogado y de carácter ad-versativo. Como norma general, en materia de responsabili-dad civil extracontractual, el hecho productor del daño no se presume. La mera ocurrencia de un accidente, sin más, no constituye prueba concluyente demostrativa de conducta le-siva antijurídica de otro, elemento indispensable para engen-drar responsabilidad. Jaime Santos Briz habla sobre este tema en M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1984, T. XXIV pág. 104. Véase W.P. Keeton, Prosser and Keeton on Torts, 5ta ed., Minnesota, West Publishing Co., 1984, Sec. 39, págs. 242-262. Quien alegadamente sufre un daño por la ne-gligencia de otro tiene “la obligación de poner al tribunal en condiciones de poder hacer una determinación clara y espe-cífica sobre negligencia mediante la presentación de prueba a esos efectos”. Cotto v. C.M. Ins. Co., 116 D.P.R. 644, 651 (1985).
La responsabilidad civil del actor puede establecerse me-diante prueba directa o circunstancial.(2) Procesalmente ha-blando, la doctrina de res ipsa loquitur no es más que una variante de esta última. Ramos v. Aut. Fuentes Fluviales, 86 D.P.R. 603, 612 (1962). Su efecto procesal consiste en produ-cir a favor de la parte actor a una inferencia permisible de negligencia en el orden evidenciario que el legitimado pasi-vamente deberá controvertir. Castro v. Municipio de Guánica, 87 D.P.R. 725, 730 (1963). Una inferencia no es más que una “deducción que de los hechos probados hace en su dis-cernimiento el juez o jurado, sin que al efecto medie mandato expreso de la ley. Una inferencia deberá fundarse en la de-*839ducción que de un hecho probado justificaren la considera-ción de las ordinarias propensiones o pasiones humanas, las propensiones o pasiones de la persona cuyo acto se dis-cute, el curso de los negocios o el de la naturaleza”. (Énfasis suplido.) H.M. Brau Del Toro, Los daños y perjuicios extra-contractuales en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1986, Vol. I, pág. 394. Se trata, pues, de una inferencia de carácter rebatible. Rodríguez v. Swimpool Ser. Co., Inc., 97 D.P.R. 187, 193 (1969).
La inferencia iurius tantum tampoco le ata las manos al juzgador de hechos en lo que respecta a la aquilatación posterior de evidencia presentada por la parte demandada, aun cuando entre en operación la susodicha doctrina. El tribunal podrá arribar a sus propias e independientes conclusiones. Matta v. Pueblo Super Market, 80 D.P.R. 514, 517 (1958).
En resumen, para invocar la doctrina de res ipsa loqui-tur le incumbe al inceptor de la acción demostrar ciertos he-chos preliminares. Villarán v. Loíza Sugar Co., 43 D.P.R. 604, 609 (1932). Su aplicabilidad dependerá de la concurren-cia de los tres (3) requisitos siguientes: “(a) el accidente debe ser de tal naturaleza que . . . ordinariamente no ocurra en ausencia de negligencia de parte de alguna persona; (b) debe ser causado por una agencia o instrumento dentro del control exclusivo del demandado; (c) y no puede haber sucedido debido a . . . acción [voluntaria alguna o negligencia del de-mandante”. Martínez Mattei v. Montañez, 98 D.P.R. 726, 730 (1970). Véanse: Ramos v. Aut. Fuentes Fluviales, supra; Cintrón v. A. Roig, Sucrs., 74 D.P.R. 1028, 1036 (1953); Hermida v. Feliciano, 62 D.P.R. 55 (1943).
Cabe precisar que el quantum de la prueba requerido para activarla variará según el trasfondo fáctico. Ello se ex-plica a base de que la regla
“. . . surge de la inherente naturaleza y carácter del acto causante del daño y de la razonable probabilidad a ser inferida del carácter del accidente mismo. Tiene su fundamento en el *840conocimiento común y la experiencia general basada ésta en las circunstancias genéricas peculiares a la clase de causas físicas que produjeron el accidente en cuestión.
La presunción surge de la doctrina de la probabilidad. Se pesa y se mide el futuro con el pasado y se crean presunciones a base de las experiencias pasadas. Lo sucedido en el pasado bajo las mismas condiciones, probablemente ocurrirá en el futuro, y se presumirán los resultados ordinarios y probables hasta que no se demuestre lo contrario. Se usa la frase para expresar la idea de que cuando se demuestra que un acci-dente es de tal naturaleza, que a la luz de la experiencia común y ordinaria es inexplicable^] excepto como resultado de negli-gencia, entonces se presume o se infiere la negligencia. La doctrina no descansa sobre datos establecidos. No se aplica cuando existe prueba directa en cuanto a la causa precisa de la lesión y surgen todos los hechos y circunstancias que ro-dean el suceso.” (Énfasis suplido y en el original.) Soc. de Gananciales, Etc. v. Presbyterian Hosp., 88 D.P.R. 391, 401 (1963).
Notamos, pues, que el aumento o disminución de proba-bilidad de negligencia está correlacionado a la experiencia ordinaria del hombre en cuanto al evento. La doctrina de res ipsa loquitur no sería aplicable si los hechos y circuns-tancias del caso justifican la conclusión de que existe otra causa probable de la cual se pueda inferir que no hubo negli-gencia por parte del demandado. En estos casos es impera-tivo dejar la menor cantidad de inferencias posibles al juzga-dor de hechos, pues como es sabido, la doctrina no sería apli-cable frente a un récord totalmente huérfano de prueba en qué fundar la inferencia de negligencia del demandado. Vda. de Viera v. Tribunal Superior, 93 D.P.R. 503, 507 (1966). Así evitamos que la inferencia se transforme en meras especula-ciones, insuficientes para imponer responsabilidad. Ortiz v. Fleming Motors, Inc., 99 D.P.R. 668, 675 (1971). La doctrina de res ipsa loquitur requiere como mínimo la necesidad de establecer una probable relación causal entre el daño y la *841negligencia. Burgos Quiñones v. Autoridad Fuentes Fluviales, 90 D.P.R. 613, 619 (1964).
¿Se cumplió con ese mínimo en el caso de autos? A tono con el lineamiento doctrinario expuesto, no albergamos duda de que los demandantes Marrero et al. presentaron sufi-cientes hechos para activar la doctrina. Primero, establecie-ron que el fuego comenzó en la planta de recauchamiento en el local bajo el control exclusivo de Toa Alta Retreading, Inc. Segundo, probaron también que nada tuvieron ellos que ver con el origen del siniestro. No hay un ápice evidenciario con el cual se sostenga contra ellos negligencia o atribuirles con-jeturalmente posibles actuaciones de terceros por razón de una boda que se celebraba en la “Terraza Ball Room” del segundo piso. Y tercero, se trata de un suceso que nuestra doctrina ha estimado como que “‘la mayoría de los [fuegos] son atribuibles a negligencia ..(Énfasis suprimido.) Soto v. Tropigas de P.R., 117 D.P.R. 863, 869 (1986). En otras palabras, un incencio es un evento que de ordinario no ocu-rre a menos que medie negligencia de alguna persona.
La doctrina de res ipsa loquitur se ha aplicado a reclama-ciones por incendios donde se desconocen las causas especí-ficas del siniestro. Tal extensión, naturalmente, ha depen-dido de las circunstancias particulares del caso. El quantum de la prueba requerido varía de jurisdicción en jurisdicción, según la naturaleza del accidente, unido a la experiencia humana en cuanto al mismo. Véanse: Gicking v. Kimberlin, 215 Cal. Rptr. 834 (1985); Hickley v. La Mesa R. V. Center, Inc., 205 Cal. Rptr. 22 (1984); Evans v. Van Kleek, 314 N.W.2d 486 (Mich. App. 1981); Blue Ridge Ins. Co. v. Belle Alliance Homes, 408 So. 2d 417 (La. App. 1981); Snow v. Duke Power Co., 256 S.E.2d 227 (N.C. App. 1979); Snow v. Duke Power Co., 250 S.E.2d 99 (N.C. App. 1979); Pappas v. Carson, 123 Cal. Rptr. 343 (1975); Smith v. General Paving Company, 321 N.E.2d 689 (Ill. App. 1974); St. Paul Fire and Marine Insurance Co. v. Watkins, 495 P.2d 265 (Or. 1972); Romero v. *842Butcher Air Conditioning Company, 255 So. 2d 132 (La. App. 1971); Savill v. Hodges, 460 S.W.2d 828 (Ky. 1970); Anotación, Res Ipsa Loquitur as to Cause of or Liability for Real-Property Fires, 21 A.L.R.4th 929 (1983); Bankers Mutual Insurance Company v. Friedlander, 262 A.2d 606 (Colum. App. 1970); Plato Reorg. Sch. D. R-5 v. Intercounty Elec. Coop. A., 425 S.W.2d 914 (Mi. 1968); Valantine v. Ratner, 233 P.2d 667 (Dist. Ct. 1951); Miller v. Elgin, Joliet & Eastern Ry. Co., 177 F.2d 224 (7mo Cir. 1949).
I — I I — I b — I
Según expuesto, no se discute que el fuego se originó en la planta de recauchamiento de la asegurada Toa Alta Retreading, Inc. Es menester, pues, examinar sus caracte-rísticas operacionales. Una fábrica de recauchamiento es, por su naturaleza, una actividad industrial. Ello no se cues-tiona. A tal efecto, el equipo con que contaba Toa Alta Retreading, Inc. consistía de una “m[á]quina de recauchamiento de gomas, gomas nuevas, m[á]quina de montar gomas, tan-ques, sillas, tanques de enfriamiento, compresores y otros”. Informe de Incendio del Servicio de Bomberos, Exhibit III, pág. 45. En términos generales, el proceso de recaucha-miento exige una serie de operaciones con químicos infla-mables en hornos de alta temperatura y presión. Captan v. Bensalem Township Zoning Board of Adjust., 141 A.2d 578, 580 (Pa. 1958), lo describe así:
“Luego de que la goma usada se inspecciona para determi-nar su posible restauración, se monta en una rueda pulidora y se desgasta por fricción por el contacto frenado con otra rueda de clavos para remover el remanente de la vieja superfi-cie de rodadura y también para proveer una superficie áspera donde luego se aplica el cemento adhesivo. Tiras de goma sin-tética prefabricadas, manufacturadas en otro lugar, se colocan luego alrededor de la goma para constituir el material de la nueva superficie de rodadura. La llanta posteriormente se co-*843loca en una máquina de moldear donde permanece por una hora bajo condiciones de alta presión y temperatura por el cual el material construido es estilizado, curado y se adhiere al cuerpo del anterior neumático. Después de esto, sólo resta pu-lir el exceso de goma y pintar los flancos del neumático para impartirle un toque terminado.” (Traducción nuestra y énfasis suplido.)
Las complejidades del proceso antes descrito está inexo-rablemente atado a la materia prima básica usada: el caucho. Su transformación, por sus peculiaridades físicas, es una cuestión de carácter científico y, como tal, susceptible de co-nocimiento judicial. Regla 11(A)(2) de Evidencia, 32 L.P.R.A. Ap. IV; Ortiz v. Peña, 108 D.P.R. 458, 464 (1979); Trinta v. Tribunal Superior, 87 D.P.R. 400, 427 (1963); Lluberas v. Mario Mercado e Hijos, 75 D.P.R. 7, 19-20 (1953); Morales v. Martínez, 39 D.P.R. 549, 556 (1929). Veamos.
En su estado normal inalterado el caucho no puede ser utilizado para crear un neumático. Requiere de un procesa-miento especial que le provea unas cualidades químicas y fí-sicas que lo hagan apto para su utilización en las carreteras. Este procesamiento se conoce como vulcanización, que no es otra cosa que la acción y efecto de “[cjombinar azufre con la goma elástica para que [é]sta conserve su elasticidad en frío y en caliente”. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, págs. 1399-1400. El mismo se efectúa en las máquinas de moldear. Por ello quizás estos artefactos responden también al nombre de “prensas de vulcanización” que pueden variar en estilo y en tamaño. Véase Recauchatado (Recauchamiento) de Llantas o Gomas, Sección de Análisis de Salarios y Estudios Especiales, Negociado de Estadísticas, Departamento del Tra-bajo, Publicación Núm. 61 de 2 de febrero de 1955, págs. 1-6. Para vulcanizar se mezcla el caucho semicrudo o sintético con el azufre. La concordancia de estos dos (2) elementos imparte a la goma cualidades físicas y estructurales supe-*844riores necesarias para su utilización en el pavimento. El cau-cho vulcanizado conserva su elasticidad en el frío y permite que sea más resistente al calor. Ello incluso evita que se de-rrita. También precluye que se disuelva al contacto con otros líquidos, por ejemplo, la gasolina. J.H. Meidl, Flammable Hazardous Materials, Nueva York, Glencoe Press Fire Science Series, 1972, pág. 170.
El fuego o combustión consiste en una oxidación acele-rada acompañada de calor y fulgúración. Según los princi-pios elementales químicos, tres (3) factores deben concurrir para ocasionarlo: oxígeno, combustible o materia inflama-ble, y calor. La reacción molecular en cadena de estos agentes en el argot científico comúnmente se denomina “triángulo del fuego” (fire triangle). D.J. Berry, Fire Litigation Handbook, Nat. Fire Prot. Assn., 1984, págs. 172-175; Meidl, op. cit, págs. 1-2; L.S. Bush y J. Melaughlin, Introduction to Fire Science, California, Glencoe Press, 1974, pág. 50; J.L. Bryan, Fire Suppression and Detection Systems, California, Glencoe Press, 1974, págs. 1-5. De faltar cualesquiera de estos elementos integrantes del trián-gulo, un fuego sencillamente no puede originarse. Meidl, op. cit. Esta es la razón por la cual los métodos clásicos para extinguirlo están fundamentados en remover su fuente de oxígeno, combustible o calor. Muchas veces bastaría sola-mente reducir la temperatura hasta el punto de evitar que la materia inflamable se vaporice, pues sólo en su estado gase-oso puede prenderse en llamas. Ahí radica la importancia de conocer el grado de volatilidad de un combustible. Bryan, op. cit., pág. 2; Meidl, op. cit., pág. 157.
La operación antes descrita pone de manifiesto cómo el proceso de recauchamiento es de naturaleza industrial que envuelve un riesgo peculiar de incendio mayor por tres (3) razones principales. Primero, el uso del azufre, elemento co-múnmente indispensable para el adecuado reacondiciona-miento de la llanta. Meidl, op. cit., pág. 169. Segundo, la fase *845de eliminación de la banda original de rodamiento mediante una raspadora cuyo proceso emite un polvo de caucho suma-mente inflamable. Ello debe efectuarse en un cuarto aislado de la planta, con el fin de reducir el riesgo de incendio. Re-cauchatado (Recauchamiento) de Llantas o Gomas, op. cit., pág. 5. Por último, el cemento adhesivo utilizado también es de naturaleza flamable. Estas circunstancias y riesgos ma-yores requieren medidas especiales precautorias. Definitiva-mente, la presencia de las substancias combustibles suscep-tibles de ignición al aplicársele cierto grado de temperatura lo justifican.(3)
Con este cuadro en mente, es evidente que incidió el foro de instancia al negarse a aplicar la doctrina de res ipsa lo-quitur. Hemos visto cómo una planta de recauchamiento es una operación que conlleva el uso de equipo que genera in-tenso calor y la combinación de gomas y materiales infla-mables. Ello alimenta las probabilidades de un incendio. La manufactura del neumático requiere, del hombre pru-dente y razonable, el establecimiento de una serie de precau-ciones que reduzcan esa posibilidad. En el caso de autos, la prueba no contradicha reveló que “la planta de recaucha-miento tenía una instalación eléctrica ‘normal y co-rriente’”. Se colige, pues, que la instalación existente utili-zada por Toa Alta Retreading, Inc. —doméstica, no industrial— era insuficiente desde el punto de vista de las com-*846plejas labores industriales que realizaba en el estableci-miento.
Una nota final cautelar. No intentamos ofrecer una expli-cación exacta del origen del siniestro. Como anticipamos, ésta se desconoce. La doctrina de res ipsa loquitur no lo exige. Requerirlo desnaturalizaría su razón de ser.
Nos hemos extendido en esta ponencia para demostrar por qué consideramos jurídicamente equivocada la opinión mayoritaria del Tribunal. El cuadro evidenciario —según los hechos y la experiencia general— es suficiente para activar la doctrina por su razonable probabilidad.
Por los fundamentos expuestos, disentimos. Dictaríamos sentencia mediante la cual se impusiera responsabilidad a Albany Insurance Co. y ordenaríamos al foro de instancia que dilucidara los aspectos relativos a la valoración y adjudi-cación de daños.

(1) Véase el escrito de dicha parte denominado “Solicitud de enmienda a las determinaciones y/o determinaciones adicionales y/o reconsideración”, fechado 7 de mayo de 1987.


(2) La prueba circunstancial conlleva presentar prueba sobre un hecho del cual pueda razonablemente inferirse la existencia de otro. H.M. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1986, Vbl. I, pág. 394.


(3) En atención a estos peligros inherentes que acarrea la manufactura de este tipo de neumático, el Art. 2 (2.4 — 2.5) del Fire Prevention Code —recomen-dado por el American Insurance Association— sugiere, como medidas precauto-rias, la instalación en el cuarto aislado donde se ejecuta la raspadura del neumático de un sistema amplio de recolección de polvo y una puerta que selle automáticamente en caso de incendio. Recomienda, además, un sistema adecuado de ventilación en el área en que se aplique el cemento adhesivo o se mezclen solventes combustibles. Exige de igual forma la instalación de un sistema de ro-ciadura automática (sprinkler system). Véase Rubber Product Manufacturing, Fire Protection Handbook, Nat. Fire Prot. Assn., 1981, Sec. 8, Cap. 4, págs. 8-22 y 8-29.